DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Miao on 09 June 2021.
The application has been amended as follows: 
Claim 1. (Currently amended) A microfluidic device for electrically activating a passive capillary stop valve comprising: an output channel; a first channel for containing a first fluid, wherein the first channel comprises a first interface with the output channel, and the first interface comprises: a first capillary stop valve; and a second channel for containing a second fluid, wherein the second channel comprises a second interface with the output channel, and the second interface comprises a second capillary stop valve, wherein the first channel and the second channel are electrically isolated from each other, and wherein the first interface and the second interface are arranged relative to each other such that when the first fluid is present in the output channel due to activation of the first capillary stop valve when the first fluid and the second fluid are present, and an electrical potential difference is configured to be applied between the first fluid and the second fluid, the first fluid contacts the second interface and is configured to activate[[s]] the second capillary stop valve of the second interface thereby establishing fluid flow from the second channel into the output channel.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is US pre-grant publication US 2015/0238961 to Vrouwe et al. (herein Vrouwe). 
Vrouwe teaches a device that uses a voltage source that applies an electric potential difference between a first electrode and a second electrode such that the liquid in a liquid container is attracted in the direction of the second electrode so as to allow the liquid overcome the stopping effect of the capillary-stop valve (see Abstract). Vrouwe teaches a microfluidic device that comprises a liquid container (see Paragraph 0016 that states a container is equivalent to a channel), containing a first liquid, and a reaction zone, or outlet channel, wherein the first fluid will flow through the outlet channel after triggering a first capillary stop valve (see Figs. 5-6a-d; Paragraphs 0117-0118). Vrouwe also teaches that the microfluidic device comprises a second liquid container containing a second liquid wherein the second liquid will flow through the outlet channel after triggering its respective capillary stop-valve, i.e. second capillary stop valve (see Figs. 5-6a-d; Paragraphs 0117-0118). As shown in Figs. 5-6a-d, each channel has its own first electrode and therefore are electrically isolated from each other, furthermore Vrouwe teaches that each capillary stop valve can be triggered independently which allows for individual control of each fluid flowing into the device (Paragraphs 0053) but are also able to be triggered simultaneously (Paragraphs 0054). Therefore, when a first fluid and second fluid are present, and an electrical potential difference is applied, either the first fluid or second fluid will flow into the outlet channel contacting each interface (see Figs. 5-6a-d, which shows the first and second interfaces are relative to each other.; Paragraphs 0117-0118). 
Vrouwe also teaches a method for activating a capillary-stop valve of a device by applying an electric potential difference at two mutually cooperating electrodes (Paragraph 0062-0063) comprising: 
“a liquid container for containing a liquid” (Paragraph 0067), wherein said liquid container is a capillary channel (Paragraph 0016), and said liquid container has an outlet flow connection (Paragraph 0068), which reads on “channeling, by capillary action, a first fluid to a first interface with an output channel” as recited in the instant claims.
“a capillary-stop valve that is in medium through flow connection with said liquid container for stopping said liquid in said container from flowing out of said container via said capillary stop-valve” (Paragraph 0068), which reads on “arresting the flow of fluid at the first interface and the output channel using a capillary stop valve” as recited in the instant claims. 
the method further comprises “a plurality of capillary-stop valves, each being in medium flow through connection with a respective liquid container for stopping said liquid in said container via said capillary stop-valve” (Paragraph 0075), which reads on “arresting a second fluid at a second interface with the output channel” as recited in the instant claims. 
Fig. 5-6a-d show the first interface for fluid (6) and the second interface fluid (15) are formed relative to each other. 
“applying an electric potential difference at two mutually cooperating electrodes, wherein a first electrode is in contact with a liquid that is stopped by said capillary-stop valve, and wherein the second electrode is spaced apart from said capillary-stop valve, such that the liquid is attracted in the direction of said second electrode so as to allow the liquid to overcome the stopping effect of the capillary-stop valve” (see Paragraph 0071). Vrouwe also teaches “a plurality of first electrodes being arranged such that in use each said first electrode is in contact with said liquid in a respective container” (see Paragraph 0076), and “a plurality of second electrodes, each being spaced apart from a respective capillary-stop valve by an electrically insulating gap” (see Paragraph 0077), “wherein the electric potential 
However, Vrouwe fails to teach nor fairly suggest that when the first fluid flows into the outlet channel and comes into contact with the second interface that the first fluid “activates the second capillary stop valve of the second interface thereby establishing fluid flow from the second channel into the output channel” as recited in independent claim 1 or “overcoming an arresting effect of the second capillary stop valve when the first fluid contacts the second interface thereby activating the second fluid flow into the output channel” as recited in independent claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/               Examiner, Art Unit 1797                                                                                                                                                                                         
/JENNIFER WECKER/               Primary Examiner, Art Unit 1797